              Case
AO 106 (Rev. 04/10)   2:19-mj-09156-RBM
                    Application for a Search Warrant          Document 1 Filed 04/15/19 PageID.1 Page 1 of 13
                                                                                            r-·--·· ·-·-------·---·-·--·---- ·----·---,
                                          UNITED STATES DISTRICT Cou*                                                                      !

                                                                         for the                          J·                               I
                                                             Southern District of California
                                                                                                          1
                                                                                                          ;    " ""     ApR 1 5 "_ "   •   I
               In the Matter of the Search of                               )                                                          '
          (Briefly describe the property to be searched                     )                                         •_·'Vqc;·
           or identifY the person by name and address)                               Case No.
                                                                            )
A Samsung Cellular Phone Model SM-G960UZKATMK                               )
                   (Galaxy S9),
        !MEI number 355027/09/032495/9
                                                                            )
                                                                            )
                                                                                                   19MJ9156
                                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
prJJJJertv.. t.9 be. searchetd pnd give its location):                                             ·
  ;:;ee "Arracnemen A


located in the ___        _ _ _ District of ___._ _c;_a_lif_orn_ia_··--··- , there is now concealed (identifY the
                 So_u_th_em
person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                   ~evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                            Offense Description
        21 U.S.C. Sections 952, 960                      Unlawful Importation of Methamphetamine



           The application is based on these facts:
         See attached Affidavit.


            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: __________ ) is requested
              under 18 U.S. C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                            - - - · · - - - _TFOMiguel Gallaga., HSI···--··--·--
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.




                                                                                Hon. Ruth Bermudez Montenegro, U.S. Magistra_te Ju~st~-
                                                                                                   Printed name and title
      Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.2 Page 2 of 13



 1
                                       ATTACHMENT A
 2
 3                              PROPERTY TO BE SEARCHED

 4
     The following property is to be searched:
 5
           One ( 1) Black Samsung Cellphone
 6         Model: SM-G960UZKATMK (Galaxy S9)
 7         IMEi: 355027/09/032495/9
           SIN: R58.KA6Jl R6Y
 8
 9 The Target Telephone is currently stored at HSI evidence locker 2051 North Waterman
   A venue, Suite 100, El Centro, CA 92243.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.3 Page 3 of 13


                                       ATTACHMENTB
 I
 2                                   ITEMS TO BE SEIZED
 3
         Authorization to search the device described in Attachment A includes the search
 4 of disks, memory cards, deleted data, remnant data, slack space, and temporary or
   permanent files contained on or in the cellular/mobile telephone for evidence described
 5
   below. The seizure and search of the cellular/mobile telephone shall follow the search
 6 methodology described in the attached affidavit submitted in support of the warrant.
 7
         The evidence to be seized from the device will be records, communications, and
 8 data such as emails, text messages, chats and chat logs from various third-party
   applications, photographs, audio files, videos, and location data for the period of
 9
   December 17, 2018 to March 17, 2019:
10
          a.    tending to identify attempts to import methamphetamine or some other
11
                federally controlled substance from Mexico into the United States;
12
          b.    tending to identify accounts, facilities, storage devices, and/or services-such
13
                as email addresses, IP addresses, and phone numbers-used to facilitate the
14              importation of methamphetamine or some other federally controlled
                substance from Mexico into the United States;
15
16         c.    tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
17
                 substance from Mexico into the United States;
18
           d.    tending to identify travel to or presence at locations involved in the
19
                 importation of methamphetuminc or some other federally               controlled
20               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
21
22         e.    tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
23
24          f.   tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
25
                 data involved in the activities described above.
26
     which are evidence of violations ofTitle 21, United States Code,§§ 952 and 960.
27
28




                              .l
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.4 Page 4 of 13



 1                     AFFIDAVIT IN SUPPORT OF APPLICATION
 2         I, Miguel Gallaga, Task Force Officer with the United States Department of
 3 Homeland Security, Homeland Security Investigations, having been duly sworn, state as
 4 follows:
 5                                     INTRODUCTION
 6         1.    I make this affidavit in support of an application for a search warrant in
 7 furtherance of a narcotics smuggling investigation conducted by Special Agents and Task
 8 Force Officers of the Department of Homeland Security, Homeland Security
 9 Investigations, for the following property:

10                     One (1) Black Samsung Cellphone
11                     Model: SM-G960UZKATMK (Galaxy S9)
                       IMEI: 355027/09/032495/9
12                     SIN: R58KA6J1R6Y
13                     (Target Telephone)

14 for evidence of violations of Title 21, United States Code, Sections 952 and 960,
   Importation of a Controlled Substance (the Target Offense).
15
          2.     On March 17, 2019, Customs and Border Protection Officers (CBPOs) seized
16
   the Target Telephone from Kevin MARTINEZ Tovar, at the Calexico, California East
17
   Port of Entry Port, in the Southern District of California. After MARTINEZ applied for
18
   entry into the United States, the gas tank of the vehicle MARTINEZ was driving was found
19
   to contain 37.52 kilograms (82.71 pounds) of methamphetamine. The Target Telephone
20
   is currently stored as evidence at the Homeland Security Investigations (HSI) evidence
21
   locker at 2051 North Waterman Avenue, Suite 100, El Centro, CA 92243.
22
           3.    This search of the Target Telephone supports an investigation and
23
     prosecution of MARTINEZ for the Target Offense. Based on the information below, there
24
     is probable cause to believe that a search of the Target Telephone, as described in
25
     Attachment A, will produce evidence of the Target Offense, as described in Attachment B.
26
           4.    The following is based upon my experience and training, investigation, and
27
     consultation with other law enforcement agents and officers experienced in narcotics
28
     violations, including the Target Offense. The evidence and information contained herein
      Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.5 Page 5 of 13



 1 was developed from my review of documents and other evidence related to this case.
 2 Because I make this affidavit for the limited purpose of obtaining a search warrant for the
 3 Target Telephone, it does not contain all of the information known by me or other federal
 4 agents regarding this investigation, but only sets forth those facts believed to be necessary
 5 to establish probable cause. Dates and times are approximate, and refer to Pacific Standard
 6 Time unless otherwise specified.
 7                              EXPERIENCE AND TRAINING
 8      5.   I am a Border Patrol Agent - Intelligence ("BPA-1") with the Department of
 9 Homeland Security, Customs and Border Protection, United States Border Patrol
1o ("USBP"). I have been employed as a full-time, sworn federal agent with the USBP since

11 September 4, 2006, and graduated from the Federal Law Enforcement Training Center
12 (FLETC) located in Artesia, New Mexico. As part of this training, I attended criminal
13 investigation training that included course studies in, among other things, criminal law,
14 constitutional law, search and seizures, and courtroom procedure. As a BPA-1, I am a
     Federal Law Enforcement Officer within the meaning of Rule 41(b) of the Federal Rules
15
     of Criminal Procedure, which is, a government agent engaged in the enforcement of
16
     criminal laws of the United States, and thereby authorized to request issuance of federal
17
     and state search and seizure warrants. My responsibilities include the investigations of
18
     possible violations of Titles 8, 18 and 21, and Firearms, United States Border Patrol,
19
     Customs and Border Protection.
20
           6.     I am currently assigned to the HSI ASAC, Calexico, California, Imperial
21
     Valley Border Enforcement Security Task Force (IV BEST). As a Task Force Officer
22
     (TFO) with IV-BEST, my primary duties involve the investigation of narcotics-related
23
     violations of Title 21 of the United States Code and the California Health and Safety Code.
24
     IV-BEST is tasked with investigating illegal narcotics trafficking organizations operating
25
     in, around, and through Imperial County, California. I have participated in and conducted
26
     investigations of violations of various State and Federal criminal laws, including unlawful
27
     possession with intent to distribute controlled substances, distribution of controlled
28
                                                  2
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.6 Page 6 of 13



 1 substances, use of a communication facilities to commit narcotic offenses, importation of
 2 controlled substances, conspiracy to import, possess and distribute controlled substances,
 3 and money laundering, all in violation of Title 21 and Title 18, United States Code and
 4 various California Health and Safety Code and California Penal Code sections. These
 5 investigations resulted in arrests of individuals who have imported, smuggled, received and
 6 distributed    controlled   substances,    including   cocame,     manJuana,     heroin,   and
 7 methamphetamine, and the arrest of individuals who have laundered proceeds emanating
 8 from those illegal activities. Also, these investigations resulted in seizures of illegal drugs
 9 and proceeds of the distribution of those illegal drugs. Through these investigations and
10 training, I am familiar with the operations of illegal international Drug Trafficking

11 Organizations (DTO) in various parts of the world, including Mexico.
12      7.     Based on my training and experience, I am familiar with the ways in which

13 drug smugglers and traffickers conduct their business. Indeed, during the course of my
   duties I have (1) worked as a case agent, directing specific drug-related investigations;
14
   (2) worked as a surveillance agent who observed and recorded movements of individuals
15
   suspected of trafficking drugs; (3) participated in the execution of search warrants related
16
   to drug investigations; (4) initiated and executed numerous arrests for drug-related
17
   offenses; and (5) interviewed criminal defendants, witnesses, and informants in furtherance
18
   of investigations into the illegal smuggling and trafficking of controlled substances.
19
   Through these duties, I have gained a working knowledge and insight into the operational
20
     habits of drug smugglers and traffickers.
21
           8.    Through the course of my training, investigations, and conversations with
22




                                                  3
      Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.7 Page 7 of 13



 1 arrangements of travel and payment, names, photographs, text messaging, and phone
 2 numbers of co-conspirators. Typically, load drivers smuggling narcotics across the border
 3 from Mexico into the United States are in telephonic contact with co-conspirators
 4   immediately prior to and following the crossing of the load vehicle, at which time they
 5 receive instructions on where and when to deliver the controlled substances.
 6         9.     Based upon my training and experience and consultations with law
 7 enforcement officers experienced in drug smuggling and trafficking investigations, and all
 8 the facts and opinions set forth in this affidavit, I submit the following:

 9         a.     Drug traffickers will use cellular/mobile telephones because they are mobile
10 and they have instant access to telephone calls, text, web, and voice messages.
11         b.     Drug traffickers will use cellular/mobile telephones because they are able to

12 actively monitor the progress of their illegal cargo while the conveyance is in transit.
13        c.   Drug traffickers and their accomplices will use cellular/mobile telephones
     because they can easily arrange and/or determine what time their illegal cargo will arrive
14
     at predetermined locations.
15
           d.     Drug traffickers will use cellular/mobile telephones to direct drivers to
16
     synchronize an exact drop off and/or pick up time of their illegal cargo.
17
           e.     Drug traffickers will use cellular/mobile telephones to notify or warn their
18
     accomplices of law enforcement activity to include the presence and posture of marked and
19
     unmarked units, as well as the operational status of checkpoints and border crossings.
20
           f.     Drug traffickers and their co-conspirators often use cellular/mobile telephones
21
     to communicate with load drivers who transport their narcotics and/or drug proceeds.
22
           g.     The use of cellular telephones by conspirators or drug traffickers tends to
23
     generate evidence that is stored on the cellular telephones, including, but not limited to
24
     emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
25
     addresses, social network data, and location data.
26
           10.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
27
     modules, are smart cards that store data for cellular telephone subscribers. Such data
28
                                                  4
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.8 Page 8 of 13



 1 includes user identity, location and phone number, network authorization data, personal
 2 security keys, contact lists and stored text messages. Much of the evidence generated by a
 3 smuggler's use of a cellular telephone and/or smart watch would likely be stored on any
 4 SIM Card that has been utilized in connection with that device.
 5         11.   Based upon my training and experience, and consultations with law
 6 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 7 and opinions set forth in this affidavit, I have learned that cellular/mobile telephones often
 8 contain electronic records, phone logs and contacts, voice and text communications, and
 9 data such as emails, text messages, chats and chat logs from various third-party
10 applications, photographs, audio files, videos, and location data. This information can be

11 stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
12 or permanent files contained on or in the cellular/mobile telephone. Specifically, I have
13 learned that searches of cellular/mobile telephones, and SIM cards, associated with
14 narcotics trafficking yields evidence:
           a.    tending to identify attempts to import methamphetamine or some other
15
     federally controlled substance from Mexico into the United States;
16
           b.    tending to identify accounts, facilities, storage devices, and/or services-such
17
     as email addresses, IP addresses, and phone numbers-used to facilitate the importation of
18
     methamphetamine, or some other federally controlled substances from Mexico into the
19
     United States;
20
           c.    tending to identify co-conspirators, criminal associates, or others involved in
21
     the importation of methamphetamine, or some other federally controlled substances from
22
     Mexico into the United States;
23
           d.    tending to identify travel to or presence at locations involved in the
24
     importation of methamphetamine, or some other federally controlled substances from
25
     Mexico into the United States;
26
           e.    tending to identify the user of, or persons with control over or access to, the
27
     cellular/mobile telephone; and/or
28
                                                  5
      Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.9 Page 9 of 13



 1         f.     tending to place in context, identify the creator or recipient of, or establish the
 2 time of creation or receipt of communications, records, or data involved in the activities
 3 described above.

 4                         FACTS SUPPORTING PROBABLE CAUSE
 5
           12.    On March 16, 2019, Customs and Border Protection Officer (CBPO) E.
 6
     Sabori was assigned to vehicle primary inspections, lane #5, at the Calexico, California
 7
     East Port of Entry.
 8
           13.    At approximately 7:00 p.m., a silver Ford F-150 (Ford) arrived at primary
 9
     inspection lane #5 and applied for entry. CBPO Sabori questioned the driver, a United
10
     States Citizen, Kevin MARTINEZ Tovar, if he had anything to declare.
11
           14.    MARTINEZ stated he had nothing to declare. MARTINEZ also stated he was
12 headed home to Yuma, Arizona.
13       15. CBPO Sabori proceeded to inspect the Ford by tapping on the gas tank. CBPO
14 Sabori noticed it made a solid sound. CBPO Sabori referred the Ford to the vehicle
15 secondary lot for further inspection.
16         16.    At secondary inspection, CBPO A. Meza, who was assigned to operate the Z-
17 Portal X-ray machine, instructed MARTINEZ to drive the Ford through the Z-Portal.
18 CBPO Meza noticed anomalies in the gas tank. The Ford was screened by a
19 Human/Narcotics Detector Dog (HNDD). The HNDD positively alerted to the gas tank
20 area of the Ford.
21         17.    Further inspection of the vehicle revealed 73 cellophane wrapped packages
22 concealed within the gas tank. The packages occupied approximately 80o/o of the total
23 volume of the gas tank. The content of the package tested positive for the properties of
24 methamphetamine.
25         18.    On March 17, 2019, at approximately 12:47 a.m., MARTINEZ was placed
26 under arrest. The total weight was approximately 37.52 kilograms (82.71 pounds) of
27 methamphetamine.

28
                                                    6
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.10 Page 10 of 13



 1         19.   A CBP Officer found the Target Telephone on the Ford's front passenger
 2 seat and seized it incident to MARTINEZ's arrest. I noticed that the Target Telephone
 3 continued to receive transmissions on March 17, 2019, during and immediately after
 4 MARTINEZ' s arrest.
 5         20.   Based upon my experience and investigation in this case, I believe
 6 MARTINEZ, as well as other persons as yet unknown, were involved in an on-going
 7 conspiracy to import methamphetamine or some other federally controlled substance and
 8 to distribute it within the United States. Based on my experience investigating narcotics
 9 smugglers, I also believe MARTINEZ used the Target Telephone to coordinate with co-
l o conspirators regarding the importation and delivery of the methamphetamine, and to

11 otherwise further this conspiracy both inside and outside the United States. I have learned
12 that recent calls made and received, telephone numbers, contact names, electronic mail
13 (email) addresses, appointment dates, text messages, email messages, messages and posts
   from social networking sites like Facebook, pictures and other digital information may be
14
   stored in the memory of a cellular telephone which identifies other persons involved in
15
   narcotics trafficking activities.
16
         21. Further, based upon my experience and training, consultation with other law
17
   enforcement officers experienced in narcotics trafficking investigations, and all the facts
18
   and opinions set forth in this affidavit, I believe recent calls made and received, telephone
19
   numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
20
   messages, pictures and other digital information are stored in the memory of the Target
21
   Telephone which may identify other persons involved in narcotics trafficking activities.
22
   Accordingly, based upon my experience and training, consultation with other law
23
   enforcement officers experienced in narcotics trafficking investigations, and all the facts
24
   and opinions set forth in this affidavit, I believe that information relevant to the narcotics
25
   smuggling activities of MARTINEZ and her co-conspirators, such as telephone numbers,
26
     made and received calls, contact names, electronic mail (email) addresses, appointment
27
28
                                                  7
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.11 Page 11 of 13



 1 dates, email messages, messages and posts from social networking sites like Facebook,
 2 pictures and other digital information are stored in the memory of the Target Telephone.
 3         22.    Finally, I am aware that drug conspiracies require detailed and intricate
 4 planning to successfully evade detection by law enforcement. In my professional training
 5 and experience, this may require planning and coordination in the days and weeks prior to
 6 the event. Additionally, co-conspirators are often unaware of the subject's arrest and will
 7 continue to attempt to communicate with the subject after the arrest to determine the
 8 whereabouts of their valuable cargo. Given this, I request permission to search the Target
 9 Telephone for items listed in Attachment B beginning on December 17, 2018 up to and
1o including March 17, 2019.

11         PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
12
           23.    It is not possible to determine, merely by knowing the cellular telephone's
13 make, model and serial number, the nature and types of services to which the device is
14 subscribed, and the nature of the data stored on the device. Cellular devices can be simple

l5 cellular telephone and text message devices, can include cameras, can serve as personal
16 digital assistants and have functions such as calendars and full address books and can be
17 mini-computers allowing for electronic mail services, web services and rudimentary word
18 processing. An increasing number of cellular service providers now allow for their
19 subscribers to access their device over the internet and remotely destroy all of the data
20 contained on the device. For that reason, the device may only be powered in a secure
21 environment or, if possible, started in "flight mode" which disables access to the network.
22 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
23 equivalents and store information in volatile memory within the device or in memory cards
24 inserted into the device. Current technology provides some solutions for acquiring some of
25 the data stored in some cellular telephone models using forensic hardware and software.
26 Even if some of the stored information on the device may be acquired forensically, not all
27 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
28 data acquisition or that have potentially relevant data stored that is not subject to such
                                                  8
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.12 Page 12 of 13



 1 acquisition, the examiner must inspect the device manually and record the process and the
 2 results using digital photography. This process is time and labor intensive and may take
 3 weeks or longer.
 4         24.    Following the issuance of this warrant, I will collect the subject cellular
 S telephone and subject it to analysis. All forensic analysis of the data contained within the
 6 telephone and its memory card(s) will employ search protocols directed exclusively to the
 7 identification and extraction of data within the scope of this warrant.
 8         25.    Based on the foregoing, identifying and extracting data subject to seizure
 9 pursuant to this warrant may require a range of data analysis techniques, including manual
10 review, and, consequently, may take weeks or months. The personnel conducting the

11 identification and extraction of data will complete the analysis within ninety (90) days,
12 absent further application to this court.
13                                        CONCLUSION
           26.    Based on all of the facts and circumstances described above, I believe that
14
     probable cause exists to conclude that MARTINEZ used the Target Telephone to facilitate
15
     the offense of importation of a controlled substance. The Target Telephone was likely
16
     used to facilitate the offenses by transmitting and storing data, which constitutes evidence
17
     of violations of Title 21, United States Code, Sections 952 and 960.
18
           27.    Because the Target Telephone was promptly seized during the investigation
19
     of MARTINEZ' drug trafficking activities and has been securely stored, there is probable
20
     cause to believe that evidence of illegal activity committed by MARTINEZ continues to
21
     exist on the Target Telephone.
22
           28.    Based upon my experience and training, consultation with other agents in
23
     narcotics investigations, consultation with other sources of information, and the facts set
24
     forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
25
     herein) are likely to be found in the property to be searched described in Attachment A
26
     (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
27
     authorizing me, a Task Force Officer with Homeland Security Investigations, or another
28
                                                  9
     Case 2:19-mj-09156-RBM Document 1 Filed 04/15/19 PageID.13 Page 13 of 13



 1 federal law enforcement agent specially trained in digital evidence recovery, to search the
 2 items described in Attachment A, and seize the items listed in Attachment B.
 3
 4        I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
 7
 8
 9 Subscribed and sworn to before me this ~day of April, 2019.
10


~~~ROU.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
